Citation Nr: 1132595	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for an unspecified pulmonary disorder, to include as a result of exposure to asbestos in service.  

5.  Entitlement to service connection for hepatitis C, to include as secondary to manifestations of an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a Travel Board Hearing in May 2011.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a low back condition, a pulmonary condition, sleep apnea, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was the victim of a sexual assault while he was in active naval service, and his military performance was notably affected in a detrimental way; chronic PTSD resulted from this traumatic experience.  

CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1101, 1112, 1131,  5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for PTSD.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When, as in this case, the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The Veteran in this case contends that he developed an acquired psychiatric disorder as a result of his active service.  Specifically, he states that he has developed chronic PTSD, with depression, as a result of in-service sexual assault.  Essentially, the Veteran reports that he was accosted by two fellow service members who beat him and then sexually assaulted him after a night of drinking at a bar.  The Veteran reports having nightmares related to this and to other elements of his naval service, to include recurrent thoughts of drowning.  Although the Veteran reports other stressful experiences having occurred during service, he attributes his chronic psychiatric condition mostly to the alleged sexual trauma.  

The Veteran's service personnel and treatment records do not include any consultation for PTSD or depression.  There are, however, some abnormal behavioral findings.  Indeed, the Veteran was treated for alcoholism in December 1979 and March 1980, and the earlier treatment also included an assessment of a passive-aggressive personality with some sociopathic antisocial traits.  The Veteran was involved in a fight in November 1979, where he was struck with a pool cue.  The Veteran also had some noted sleep difficulties in service, and an abnormal neurological test (EEG) indicated potential narcolepsy in 1979.  Further assessment by naval medical personnel questioned as to if this diagnosis was accurate, and if alcohol abuse was the more likely cause of excessive sleepiness (to include on duty).  The Veteran, in the December 1979 psychiatric consultation, reported that he slept because he didn't like being in the Navy.  The service personnel records document poor behavior on several occasions, with nonjudicial punishment (NJP) being awarded as a result of Captain's Mast (under Article 15 of the Uniform Code of Military Justice) in April 1979, September 1979, and December 1981.  Essentially, the reasons for these punishments were unauthorized absences and "deficiencies in military behavior."  Indeed, the Veteran was counseled that his unacceptable military behavior could cause him to be separated from service with a less than desirable discharge; however, it appears as if the Veteran was given an honorable discharge at service separation.  

Following service, the Veteran experienced a traumatic motorcycle accident in May 1983, which resulted in amputation of one of his legs.  Also, there is a lengthy history of multi-substance abuse, including alcohol and intravenous (IV) drugs (heroin), following discharge.  

It appears that the Veteran began to undergo psychiatric therapy at VA after he was admitted into a domiciliary unit following a period of homelessness.  The Veteran reported symptoms of nightmares and intrusive thoughts to his care-givers, and he has had numerous diagnoses of PTSD entered into the record.  In his initial reports to VA mental health staff, the Veteran reported childhood traumas (physical and sexual assaults) and his post-service accident as being the principal concerns for his intrusive thoughts.  In May 2004, however, the Veteran's treating psychologist reported that military trauma was also responsible for PTSD.  The Veteran began treatment regimens with a military sexual trauma counselor at his local Veterans Center, and he maintained a treatment program with this counselor throughout 2004 and 2005.  In June 2005, a VA clinical psychologist who had been treating the Veteran offered a diagnosis of PTSD related to military sexual trauma.  February 2008 letters from a VA psychiatrist and VA clinical social worker also indicate that the Veteran experiences chronic PTSD as a result of a sexual assault in active naval service.  

There is nothing of record to document that the Veteran was sexually assaulted in the spring of 1979 (the time alleged by the Veteran); however, this is not unusual in such a case.  The Veteran admits that he did not report it at the time due to feeling ashamed, and his current psychiatric health providers agree that such a reaction is common in men who have been the victims of sexual assault.  In April 1979, the Veteran began to have disciplinary problems, which persisted throughout 1979 into 1981.  The Veteran had chronic alcohol usage, was involved in fighting, and had marked deficiencies in military performance.  There were two psychiatric assessments made in service, and the Veteran reported that excessive sleeping was in part a result of his dislike of naval service.  

Given the above, there is certainly evidence of behavioral abnormality in service which started, as the Veteran alleged, in the spring of 1979.  The Veteran has consistently reported the circumstances of his personal assault, and has sought treatment for psychiatric problems on a fairly consistent basis since 2003.  Given the assessments entered by the Veteran's treating psychiatrist, social worker, and psychologist, as well as the deterioration of military performance in service (with associated alcohol abuse and aggression), the Board is satisfied that there is enough evidence to corroborate that the Veteran was the victim of a sexual trauma while in the U.S. Navy, and that exposure to this trauma has caused chronic PTSD with depression.  There is no doubt that some part of the psychiatric picture is related to childhood and post-service experiences; however, to some degree, several VA clinicians have linked current PTSD to military sexual trauma.  While it is not apparent that the clinicians reviewed the service treatment or personnel records, such defect is not detrimental to the claim.  Indeed, the Veteran's deteriorating behavioral pattern in service is supportive of his being exposed to a sexual trauma, and the Board finds the Veteran's report of the incident to be credible in light of these records.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  As this is the case, there is a diagnosis of PTSD that has been medically linked to a corroborated event of service, and the criteria for service connection have been met.  The claim is granted.  See 38 C.F.R. § 3.304(f).  





ORDER

Service connection for PTSD with depression is granted.  


REMAND

Low Back, Sleep Apnea, Pulmonary Disorder, Hepatitis C

The Veteran contends to have developed chronic low back and pulmonary disorders, as well as hepatitis C and sleep apnea, as a result of his active service.  Current VA treatment records indicate that the Veteran experiences sleep apnea, hepatitis C, and degenerative disc disease in the low back.  There does not appear to be record of a pulmonary/breathing disorder other that sleep apnea; however, the Veteran was exposed to asbestos aboard ship in service, and he does complain of breathing difficulties.  

With regard to the low back, the Veteran has a diagnosis of degenerative disc disease in the lumbosacral spine, to include facet atrophy and disc desiccation.  The Veteran contends that he injured his back in service while lifting weights, and that there has been pain in the back since this time.  A review of the service treatment records does reveal a consultation for back pain in June 1980, following a weight-lifting injury.  The Veteran was found to have muscle strain as a result of this injury, and there are no further complaints of back pain noted during active service.  Essentially, the Veteran's representative argues that the record requires additional development, and that a VA examination should be afforded.  The Board agrees, as there is most certainly a current low back disorder and evidence of in-service treatment for low back symptoms.  In accordance with jurisprudential precedent, the Board will remand the claim so that a VA orthopedic examination can be afforded to determine if it is at least as likely as not that current degenerative disc disease had causal origin in service, to include as a result of the 1980 weight-lifting injury.  See  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to sleep apnea and the claimed pulmonary condition, the Board notes there is no diagnosis of any respiratory condition in service; however, there were marked sleep difficulties recorded while the Veteran was on active duty.  The Veteran currently is diagnosed as having sleep apnea.  In service, the Veteran was referred by his commanding Chief Petty Officer to Navy medical personnel due to excessive sleepiness while on watch.  The Chief noted that the Veteran even fell asleep while standing, and he was concerned for the Veteran's medical welfare.  There is some confusion as to what the actual reason for the Veteran's sleep problems were in service.  There was an abnormal EEG (as noted in the decision above), and a diagnosis of "probable narcolepsy" entered in November 1979; however, in December of that year, a Navy psychiatrist entered his opinion that the sleepiness was related to the Veteran's alcohol abuse and psychiatric problems (the Veteran stated that he slept excessively in part because he disliked being in naval service).  

Even though there are numerous potential explanations for the Veteran's sleepiness in service, it is noted that excessive sleepiness is a symptom of sleep apnea, which has been currently diagnosed.  Given this, an opinion should be obtained as to whether it is at least as likely as not that current sleep apnea had causal origins in service.  See McLendon at 179.  As the Veteran's sleep apnea claim is being remanded for evidentiary development, the Board also is of the opinion that the entire pulmonary disability picture should be examined.  The Veteran's complaint of a breathing problems is certainly competent, and service personnel records do document service aboard naval vessels.  As Navy ships are known sources of asbestos, and as the Veteran served as a hull technician, and would by necessity have exposure to asbestos, an opinion should also be obtained to determine if any current pulmonary disability (to include sleep apnea and other respiratory disorders) had causal origin in naval service).  See McLendon at 179.  

Lastly, the Veteran contends to have developed hepatitis C as a result of service.  He specifically contends that he developed liver disease as a result of exposure to "air gun" inoculation during his recruit training.  Although this is what is forwarded by the Veteran, the Board notes that there are additional risk factors raised by the record which may, potentially, explain the onset of hepatitis C.  For one, there is some indication that the Veteran received a contaminated blood transfusion during his post-service leg amputation (although this does not appear to be confirmed).  Most importantly, the Veteran was noted to have alcohol abuse while on active duty and alcohol and drug abuse following separation.  Although substance abuse, generally, is considered willful misconduct (and hence ineligible for service connection), if such abuse is a manifestation of a service-connected disability, it is part of the service-connected disorder.  In this case, the Veteran has engaged in alcohol and other substance abuse, to include IV heroin abuse, at points throughout his life.  He has, commendably, been sober since 1996; however, there is an extensive history of abuse, to include during active service.  Intravenous drug abuse and alcohol abuse are known risk factors for hepatitis C, and VA should obtain an opinion as to if these activities were manifestations of the now service-connected PTSD.  If so, and if hepatitis was caused by alcohol and/or drug abuse, the liver disease would be subject to service connection.  Thus, following a psychiatric determination regarding if the substance abuse history is a manifestation of service-connected PTSD, the Veteran should be examined by a gastroenterologist to determine if such abuse, or any other service event(to include "air gun" inoculations) caused the eventual development of hepatitis C.  See McLendon at 179.

In addition to the above, the Board notes that in his Travel Board hearing, the Veteran identified that he had additional treatment planned with VA at a time shortly after the date of his hearing.  Therefore, to ensure that the record is as current as possible, copies of all outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  All outstanding VA treatment records should be obtained and copies should be associated with the record.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine whether it is at least as likely as not (50 percent or greater probability) that current degenerative disc disease in the lumbosacral spine was caused by any event of active service, to include the June 1980 weight-lifting injury.  A medical rationale should accompany any conclusions reached in the report of the examination.  

3.  Schedule the Veteran for a comprehensive VA pulmonary examination to determine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea and any additional pulmonary disability had causal origins in active service, to include the documented episodes of excessive sleepiness in service and the exposure to asbestos aboard naval ships.  A medical rationale should accompany any conclusions reached in the report of the examination.  

4.  Schedule the Veteran for comprehensive VA psychiatric and gastrointestinal examinations for the purposes of determining the etiology of hepatitis C.  In this regard, the psychiatrist is asked to determine whether it is at least as likely as not (50 percent or greater probability) that alcohol abuse and IV drug abuse before and after service are manifestations of service-connected PTSD.  Following the psychiatric examination, the Veteran is to be given a gastrointestinal examination, and the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hepatitis C had causal origins in service, to include as a result of "air gun" inoculation, or, alternatively, if it was either caused or aggravated by alcohol and drug abuse (should such abuse to be found to be part of service-connected PTSD).  A medical rationale should accompany all conclusions reached.  

5.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


